Title: To George Washington from Francis Fauquier, 25 June 1758
From: Fauquier, Francis
To: Washington, George



Sr
Wmsburgh June 25th 1758

Your Congratulations and kind wishes expressed in your Letter of the 17th wch I received yesterday with one of the 19th, do me the greater Honour, as you profess yourself a Gentleman not addicted to Compliments.
I have received from Mr President Blair and all the Gentlemen of the Council, all the Information I could wish for; but still as I cannot be master of the State of Affairs, I must desire Gentlemen will be indulgent where I am wrong.
I have inclosed to you the blank Commission as you desire and don’t doubt but you will fill it with Justice, and Advantage to his Majesties Service.
The Money granted by the assembly for the first Regiment is more than expended by £2000 and upwards, so that the affair of your Cloathing must be postponed till the next assembly; wch as Money will be wanting I fear must meet at the Return of the Writs, tho. an unseasonable and disagreeable Time to the Members. All the Money for the 2d Regiment not being expended, We in Councill last Monday bought Coll Hunters prize french Regimentals wch we suppose will reach the Regiment before this can reach you; the Messenger from you having met them at Fredericsburgh in his Way hither. He likewise met at Kg William Court-House, 25 Nottoway and Tuscarora Indians going to Join the Army. We had no Guns for them so the General must supply them. I promised those that shd behave well and signalize themselves should be rewarded with a breast plate. Brass seems to content them.

I am extremely sensible of all you say in your Letter of the 19th relative to the bad Condition of the Militia, and wish I knew how to redress it, however I will use my Endeavours personally, and will recommend the same to the approaching Assembly at their opening. In some Counties they have been mutinous (for so I must term it) and refus’d to go when drafted out, unless they might pick and chuse their own officers; whether this proceeds from any influence of the Officers over the Men, or from the Caprice and Licentiousness of the Men themselves I know not but this I know, if complied with there is an End of all Discipline. I have order’d the Names of all such Refusers to be sent up that they may be prosecuted according to Law, and I can do no more, for to send fresh Orders not to be obeyed is still weakening the Hands, and looseing the Reins of Government.
I have received the pay Rolls of Captn Rutherfords Compy of Rangers, and will provide for the payment of them as you desire. I have likewise received the Returns from the two Virginia Regiments. I grieve to see so many sick Men and wish they were compleat to a Man, to secure the Conquest of fort du Quesne, in which I wish you all possible Success, to obtain wch you will oblige me to assure the General and Commander in Chief and all under him that nothing shall be wanting on my Part who am with great Regard Sr Yr Very Hum. Servt

Fran: Fauquier

